Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-4, 9-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2013/0331173 to Jaffe in view of U.S. Pat. Pub. No. 2017/0018143 to Nakamura.

In Reference to Claims 1 and 11
	Jaffe discloses a gaming system (Fig. 6) comprising: 
one or more displays (Fig. 6 600); 
one or more processors (Fig. 2 CPU 30); and
at least one memory (Fig. 2 32) storing (a) a set of reel strips (Jaffe randomly generates symbol arrays on one or more displays and processes an award associated with said arrays [0005] according to paytables associated with said arrays [0043]), and (b) instructions ([0004]) which, when executed by the one or more processors, cause the one or more processors to:
control the one or more displays to display two game windows (Fig. 6 showing two game windows), wherein: 
each game window has an identical array of symbol positions (both arrays are 5 by 3 identically showing symbols), each array includes a plurality of columns of symbol positions (Fig. 6), and for each game window, each column of symbol positions in that game window has a corresponding column of symbol positions in the other game window (Fig. 7 showing a relationship of a corresponding position, see also “corresponding” [0006]);
independently select symbols from the set of reel strips for each array of symbol positions (first and second symbols arrays are independent [0005]);
for each individual column of the columns of symbol positions:
determine whether the symbols selected for the symbol positions in that individual column meet a criterion (Examiner construes this limitation broadly such that any information related to production of the symbols to be displayed is a criterion.  According to Jaffe, symbol locations are randomly populated based on an input [0004] and can be modified to be a wild symbol (Fig. 6 510a),

cause, responsive to determining that the symbols selected for the symbol positions in that individual column meet the criterion and that the symbols selected for symbol positions in the corresponding column for that individual column do not meet the criterion (Examiner construes this as where there is not a modification of a wild symbol there is no alternation of a corresponding symbol in the corresponding array pf Figs. 6 and 7), the symbols selected for the symbol positions of the corresponding column to be changed to match the symbols selected for the symbol positions of that individual column that meet the criterion ( Fig. 6 Wild 624a modifies array symbol position 524b of Fig. 7);
determine whether all of the columns of the game windows have selected symbols for their respective symbol positions that meet the criterion (the process of Fig. 6 spans all symbol locations for modified symbols); and 
present, responsive to determining that all of the columns of the game windows have selected symbols for their respective symbol positions that meet the criterion, an indication on the one or more displays that a designated award has been won (Fig. 7 shows a scatter line indicating an award combination on payline 540’ of Fig. 7).
However, Jaffe is not explicit of reel strips.  One of skill in the art would recognize that the symbols generated would be in a manner of reel strips of those of Nakamura.
Nakamura teaches of gaming machines and of virtual strips serving as symbol arrangements [0041] to present displays of game symbols.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness

(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
One of skill in the art would recognize that the randomly generated symbols of Jaffe are according to predetermined reel strips in order to present symbol arrangements.  The Courts have held that combining prior art elements according to known methods to yield predictable results is indicia of obviousness.

In Reference to Claims 2 and 12 
	Examiner deems labelling the award a jackpot prize is non-functional descriptive matter as it doesn’t matter what the award is called as there is no consequential action that changes in the claim had it been called anything different.  Jaffe discloses an award on payline 540’ ([0054]).

In Reference to Claims 3 and 13 
	Jaffe discloses wild symbols as the criterion (Figs. 6 and 7).

In Reference to Claims 4 and 14
	Jaffe discloses a range effective variable of an nxm array of symbol of which it would have been obvious to optimize this range to a particular design choice (“The symbol array includes a matrix of symbol positions arranged in rows and columns. In the exemplary arrangement shown in the screenshot 500, the symbol array 510a is a 3.times.5 array, but in other examples the symbol array can 

In Reference to Claims 9 and 19 
	Examiner construes the claims to be the determination of a scatter line an in Jaffe and to indentify whether of not wild symbols are part of the pattern and of a pattern of the paytable  (Fig. 7 showing winning scatter line including a wild symbol).

In Reference to Claims 10 and 20 
	Jaffe discloses whether a winning pattern is formed by the selected symbols for a given arrangement of symbol positions for both display windows (Fig. 7 showing a determination of winning Nd non-winning scatterplot lines)

6.	Claims 5-6, 8, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe, Nakamura further in view of U.S. Pat. Pub. No. 2017/0213415 to Nakamura (“Nakamura ‘415”).

In Reference to Claims 5 and 15
Jaffe discloses the invention substantially as claimed.  However, the reference does not explicitly disclose symbols selected from predetermined patterns that fill each symbol position.
Nakamura ‘415 teaches that replacement symbols can be randomly determined but populate predetermined patterns in the symbol array (Fig. 6 [0100]).
One of skill in the art would be drawn to the invention of Nakamura as an example of the effort placed on creating attractive games to attract customers and improve the functionality of the gaming machine.  Here, predetermined patters can expand the range of winning combinations resulting in more enjoyment and gameplay.  The Courts have held that combining prior art elements according to known methods to yield predictable results is indicia of obviousness.
In Reference to Claims 6 and 16 
Nakamura ‘415 also teaches of identical symbols in the patterns as in wild symbols that are in Fig. 7E and Figs. 13A-F.

In Reference to Claims 8 and 18 
Jaffe changes the symbol to be a wild symbol (Figs. 6 and 7).


Allowable Subject Matter
7.	Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:
The combination of references does not teach or suggest that the predetermined pattern of identical symbols fills each symbol position of a column.  Nakamura teaches of a unified wild (Fig. 13 but not one that  is a single symbol that spans across all of the symbol positions for a column.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/            Primary Examiner, Art Unit 3715